 Case 1:19-cr-00193-WFK Document 61 Filed 06/11/21 Page 1 of 9 PageID #: 433




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
UNITED STATES OF AMERICA,                                      :
                                                               :     ORDER
                  v.                                           :     19-CR-193 (WFK)
                                                               :
ELIJAH WELLS,                                                  :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge: On February 14, 2020, Elijah Wells
(“Defendant”) pled guilty to the sole count of a Superseding Information charging him with being
a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The Court
now sentences him and provides a complete statement of reasons pursuant to 18 U.S.C. §
3553(c)(2) of those factors set forth by Congress and contained in 18 U.S.C. § 3553(a). For the
reasons discussed below, Elijah Wells is hereby sentenced to 30 months of incarceration, 2 years
of supervised release, and a $100.00 special assessment.

                                         BACKGROUND

       On February 14, 2020, Defendant pled guilty to the sole count of a Superseding

Information charging him with being a felon in possession of a firearm in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2). The Court hereby sentences Defendant and sets forth its reasons for

Defendant’s sentence using the rubric of the 18 U.S.C. § 3553(a) factors pursuant to 18 U.S.C. §

3553(c)(2).

                                           DISCUSSION

I.     Legal Standard

       18 U.S.C. § 3553 outlines the procedures for imposing a sentence in a criminal case. The

“starting point and the initial benchmark” in evaluating a criminal sentence is the Guidelines

sentencing range. Gall v. United States, 552 U.S. 38, 49 (2007). If and when a district court

chooses to impose a sentence outside of the Sentencing Guidelines range, the court “shall state in

open court the reasons for its imposition of the particular sentence, and . . . the specific reason for

the imposition of a sentence different from that described” in the Guidelines. 18 U.S.C. §


                                                  1
 Case 1:19-cr-00193-WFK Document 61 Filed 06/11/21 Page 2 of 9 PageID #: 434




3553(c)(2). The court must also “state[] with specificity” its reasons for so departing “in a

statement of reasons form[.]” Id.

       “The sentencing court’s written statement of reasons shall be a simple, fact-specific

statement explaining why the guidelines range did not account for a specific factor or factors

under § 3553(a).” United States v. Davis, 08-CR-0332, 2010 WL 1221709, at *1 (E.D.N.Y.

Mar. 29, 2010) (Weinstein, J.). Section 3553(a) provides a set of seven factors for the Court to

consider in determining what sentence to impose on a criminal defendant. The Court addresses

each in turn.

II.    Analysis

       A. The Nature and Circumstances of the Offense and the History and
          Characteristics of the Defendant

       The first § 3553(a) factor requires the Court to evaluate “the nature and circumstances of

the offense and the history and characteristics of the defendant.” 18 U.S.C. § 3553(a)(1).

Proceeding chronologically, the Court addresses first the history and characteristics of Defendant and

then the nature and circumstances of the offense.

         i.     History and Characteristics of the Defendant

       Defendant, now 25 years old, was born on February 29, 1996 in Brooklyn, New York.

Presentence Investigation Report (“PSR”) ¶ 35, ECF No. 45. Defendant is single and without

children. Id. ¶ 42. His father resides in Brooklyn and is a director of security. Id. Defendant’s

mother resides in public assistance housing in the Gowanus neighborhood of Brooklyn and is a

home health aide and tenant patrol member of her housing development. Id. Defendant’s

parents divorced when Defendant was four-years old and have both since remarried. Id. Both

parents talk regularly with Defendant, are aware of his conviction, and remain supportive of him.

Id.


                                                    2
 Case 1:19-cr-00193-WFK Document 61 Filed 06/11/21 Page 3 of 9 PageID #: 435




       Defendant is the youngest of three sons to the marital union of his parents; he also has

five half-siblings between his parents. Id. ¶ 38. Defendant’s two older brothers live in Harlem

and Brooklyn respectively, are aware of Defendants’ conviction and remain supportive of him.

Id. Defendant’s half siblings also reside in Brooklyn and are aware of Defendant’s conviction

and remain supportive of him. Id. ¶ 39.

       Defendant had a strained upbringing. Id. ¶ 40. He was reared in a tight, two-bedroom

apartment in the Gowanus Houses with his maternal grandmother, his mother, and three brothers.

Id. Defendant would see his father on weekends, and his father would take him and his brothers

to school. Id. Defendant recalled, in an interview with the United States Probation Department,

that the heat often did not work in the family unit. Id. Defendant’s mother suffered from

substance abuse. Id. ¶ 41. When his mother would abuse crack cocaine, she would be out of the

home for weeks at a time, and Defendant’s grandmother would care for Defendant and his

brothers. Id. When Defendant was thirteen, his mother was arrested and incarcerated for eight

months. Id. Defendant’s mother has since “turned her life around.” Id.

       Defendant’s highest achieved academic level is eleventh grade. Id. ¶ 52. He attended

Sheepshead Bay High School in Brooklyn, New York, through approximately 2014, before

dropping out. Addendum to the PSR (“PSR Add.”), ECF No. 54 at 2. Defendant attained his

ten-hour Occupational Safety and Health Administration (OSHA) certification in either 2013 or

2014 at a location in Brooklyn, New York. PSR ¶ 54.

       Prior to his incarceration, Defendant worked as a laborer in demolition and construction,

briefly as a dishwasher, and was otherwise unemployed and supported by his family. PSR ¶¶

58–61. Defendant reported generating some income during periods of unemployment by helping




                                                3
 Case 1:19-cr-00193-WFK Document 61 Filed 06/11/21 Page 4 of 9 PageID #: 436




people he knew move out of their homes or by helping his father shred papers at his job. Id. ¶

59.

       A review of Defendant’s criminal history reveals a five-year span of interaction with the

criminal justice system and law enforcement, including four arrests, three criminal court

convictions, and one acquittal. Id. ¶¶ 23–33. Throughout these arrest cycles, Defendant was

flagged as a member of the Oww Oww, a subset of the Bloods gang in the Gowanus section of

Brooklyn, New York. Id. ¶¶ 26–32. At age 19, Defendant was arrested twice within less than

two months’ time, one for which he was convicted, and the other for which he was acquitted. Id.

¶¶ 24, 31, 32. His conviction for misdemeanor Assault in the Third Degree included the conduct

of punching, kicking, and stabbing a victim in the company of five others; he received a one-year

custodial sentence for that matter. Id. ¶ 24. His acquittal, pertained to a gang-related, five-

victim shooting in Red Hook, Brooklyn. Id. ¶ 32. At age 21, Defendant sustained two more

convictions; his first was for a felony count of Attempted Assault in the Second Degree, and his

second was for two counts–Criminal Possession of a Weapon in the Third Degree, a felony, and

Resisting Arrest, a misdemeanor. Id. ¶¶ 25, 26. The former yielded a one-year custodial

sentence for conduct committed by Defendant while incarcerated in Rikers Island Correctional

Facility; he punched a correctional officer in the face multiple times before slamming him to the

ground. Id. ¶ 25. The latter two-count conviction resulted in one-year custodial sentences on

each count for conduct that entailed possessing a semiautomatic .9-millimeter pistol and having

to be forcibly arrested by police. Id. ¶26.

       Defendant is asthmatic and uses an inhaler only after physical activity which renders him

unable to control his breathing. Id ¶ 45. In 2011, Defendant was stabbed as a result of a one-on-

one fight after school. Id. ¶ 46. As a result of his stabbing, Defendant reported that part of his



                                                  4
 Case 1:19-cr-00193-WFK Document 61 Filed 06/11/21 Page 5 of 9 PageID #: 437




liver died and a lung collapsed, and he was hospitalized for nearly two to three months at New

York University Langone Hospital, formerly named NYU Lutheran Medical Center, in the Bay

Ridge section of Brooklyn, New York. Id. Defendant has a scar horizontally lined across his

right rib cage from the surgery related to his stabbing. Id. Otherwise, Defendant enjoys sound

physical health. Id.

       Defendant stated to probation that he sometimes feels sad or angry, and a doctor involved

in his MDC Brooklyn non-residential drug counseling program once told Defendant he may be

suffering from Post-Traumatic Stress Disorder (PTSD), although he was not formally diagnosed

with the disorder. Id. ¶ 48.

       Defendant has a substance abuse history involving alcohol and marijuana, though he

reported that his marijuana consumption has slowed. Id. ¶ 51.

        ii.    The Nature and Circumstances of the Offense

       On March 30, 2019, as three NYPD officers were on patrol in Brooklyn, New York, they

observed a vehicle which emanated smoke and the odor of marijuana; the vehicle was occupied

by Defendant. PSR ¶ 4. The officers approached the vehicle and asked Defendant to step out

from the vehicle. One of the officers conducted a pat down of Defendant, and as a result of the

pat down, a loaded .22 caliber Rossi USA firearm was recovered from his right-front pants

pocket and Defendant was arrested. Id. ¶¶ 5–7. A subsequent review of Defendant’s criminal

history records revealed that he had sustained a prior felony conviction. Id. ¶ 8. These

convictions resulted in Defendant’s case being referred for federal prosecution. Id. Defendant

has been in custody since March 30, 2019. Id. ¶ 57. Defendant was held in the Rikers Island

Correctional Facility in Bronx, New York, before being arrested by federal authorities on April

8, 2019. Id.



                                                5
    Case 1:19-cr-00193-WFK Document 61 Filed 06/11/21 Page 6 of 9 PageID #: 438




        Defendant has completed thirty-three hours of educational training and incurred one

disciplinary incident 1 at the Metropolitan Detention Center (“MDC”). PSR Add. at 1.

        B. The Need for the Sentence Imposed

        The second § 3553(a) factor instructs the Court to consider “the need for the sentence

imposed (A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and (D) to provide the defendant

with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner.” 18 U.S.C. § 3553(a)(2).

        The Court’s sentence punishes Defendant for violating federal law and is crafted to deter

him and others from engaging in similar criminal activity in the future. More generally, the

Court’s sentence sends a message that a life of crime carries a risk of punishment that outweighs

any potential gains.

        C. The Kinds of Sentences Available

        The third § 3553(a) factor requires the Court to detail “the kinds of sentences available”

for Defendant. 18 U.S.C. § 3553(a)(3).

        Defendant pled guilty to the sole count of a Superseding Information charging him with

being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Defendant faces a maximum term of imprisonment of 10 years. See 18 U.S.C. § 922(g)(1)(a)


1
  On September 20, 2020, Defendant was cited for Possessing a Dangerous Weapon, to which he initially remarked
that the weapon was not his. PSR Add. at 1. According to a copy of the BOP incident report, on September 20,
2020, while conducting “bar taps” in the defendant’s single-user cell, a correctional officer found a homemade
weapon between Defendant’s mattress and metal bed frame. Id. The homemade weapon measured eight inches in
length and had white rope wrapped around one side. Id. Later that day, the defendant was read the body of the
incident report, claimed it was written truly, and stated “no comment.” Id. At a disciplinary hearing held on
October 8, 2020, he was found guilty of committing the infraction. Id. In turn, he was punished to a 41-day loss of
good conduct time, 30 days disciplinary segregation (suspended pending 180 days of clear conduct), and a 180-day
loss of phone privileges from October 8, 2020 through April 5, 2021. Id.

                                                         6
 Case 1:19-cr-00193-WFK Document 61 Filed 06/11/21 Page 7 of 9 PageID #: 439




and 924(a)(2). Defendant also faces a maximum term of supervised release of three years, id. §

3583(b)(2); a maximum fine of $250,000.00, id. § 3571(b); and a special assessment of $100.00,

id. § 3013. Defendant is statutorily eligible for between one and five years probation. Id. §

3561(c)(1).

          D. The Kinds of Sentence and the Sentencing Range Established for Defendant’s
             Offenses

          The fourth § 3553(a) factor requires the Court to discuss “the kinds of sentence and the

sentencing range established for . . . the applicable category of offense committed by the

applicable category of defendant as set forth in the guidelines[.]” 18 U.S.C. § 3553(a)(4)(A).

The parties agree on the applicable Guidelines range calculation applicable to Defendant.

          The sole count of the Superseding Information charges Defendant with being a Felon in

Possession of a Firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The applicable

Guideline for a violation of 18 U.S.C. §§ 922(g)(1) provides a base offense level of 20 if the

defendant committed the offense subsequent to sustaining one felony conviction for a crime of

violence. USSG § 2K2.1(a)(4)(A). Because Defendant has a prior felony conviction for

Attempted Assault in the Second Degree, a crime of violence, as defined in USSG 4A1.2, the

parties agree his adjusted offense level is 20. Because the Defendant demonstrated acceptance of

responsibility in a timely manner, a reduction of three levels is appropriate. USSG §§ 3E1.1(A),

(B). Accordingly, Defendant’s total adjusted offense level is 17. All parties agree with this

calculation.

          Defendant’s total criminal history score is six, which results in a criminal history

category of III. USSG Ch. 5, Part A. Given a total offense level of 17 and a criminal history

category of III, the Guidelines suggest a term of imprisonment of 30 to 37 months. USSG Ch. 5,

Part A.

                                                    7
 Case 1:19-cr-00193-WFK Document 61 Filed 06/11/21 Page 8 of 9 PageID #: 440




       Probation recommends a sentence of 35 months of incarceration followed by 2 years of

supervised release with special conditions. The Government recommends a guidelines sentence

of 30 to 37 months of imprisonment. Defendant recommends a sentence of time served, which

defense counsel argues is within the guidelines range because Defendant has served 30 months

when good time credit is taken into account.

       E. Pertinent Policy Statement(s) of the Sentencing Commission

       The fifth § 3553(a) factor, requiring the Court to evaluate “any pertinent policy statement

. . . issued by the Sentencing Commission,” 18 U.S.C. § 3553(a)(5), is not pertinent to

Defendant’s sentencing.

       F. The Need to Avoid Unwarranted Sentence Disparities

       The sixth § 3553(a) factor requires the Court to consider “the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct.” 18 U.S.C. § 3553(a)(6). For the reasons stated in this memorandum and order,

and in consideration of the other six § 3553(a) factors, the Court’s sentence sufficiently avoids

unwarranted sentence disparities.

       G. The Need to Provide Restitution

       Lastly, the seventh § 3553(a) factor, requiring the Court to touch upon “the need to

provide restitution to any victims of the offense,” 18 U.S.C. § 3553(a)(7), is not applicable in

Defendant’s case, see id. § 3663.

                                         CONCLUSION

       A sentence of 30 months of incarceration, to be followed by 2 years of supervised release

(with special conditions), and a $100.00 special assessment per count is appropriate and




                                                 8
 Case 1:19-cr-00193-WFK Document 61 Filed 06/11/21 Page 9 of 9 PageID #: 441




comports with the dictates of § 3553. This sentence is consistent with, and is sufficient but no

greater than necessary to accomplish, the purposes of § 3553(a)(2).

       The Court expressly adopts the factual findings of the Presentence Investigation Report,

and all addendum barring any errors contained therein.



                                                     SO ORDERED.

                                                               s/ WFK
                                                     ____________________________
                                                     HON. WILLIAM F. KUNTZ, II
                                                     UNITED STATES DISTRICT JUDGE

Dated: June 11, 2021
       Brooklyn, New York




                                                 9
